Title: To Benjamin Franklin from David Williams, 4 September 1778
From: Williams, David
To: Franklin, Benjamin


Dear Sir,
London Meard Street Soho Sept 4th 1778.
You will see by these Proposals that I persevere in the prosecution of a Plan, which you seemed willing to support while in England. I have apprized you of the various Steps I have taken in my Letters to you in America; some of which I am told you have received. And I sent you two of the Liturgies, but by such conveyances that I doubt of their having reached you.
On your departure, my affairs wore a very discouraging aspect. I was assured of a large subscription by a Society consisting mostly of my provincial Neighbors and Acquaintance; some of whom accompanied me to your house. On your departure I lost them wholly; as well as several others who had appeared sanguine in supporting the Design. Some of the Gentlemen who met at the Coffee-house, and at your Room to read the Liturgy, were disposed to become Subscribers, if I chose to hazard the Undertaking. I opened the Chapel therefore, on the seventh of April as an Adventure. Great Numbers came to it out of Curiosity; some behaved indecently; and all with a shy timidity; excepting two or three of my particular friends. I conducted the service for some time, with a subscription only of eight Guineas; the greater part of which was given by two or three persons of our Club at the Coffeehouse. My expences continued much above my Income for two years. But the Design is gradually succeeding, for those who have continued to attend at the Chapel have formed themselves into a Society this year; have engaged to defray all expences; and to allow me a small salary.

My old Friends, seeing I have not ruined myself, have made proposals to open another Chapel for me; and the Plan is now under consideration. But my Instructions are to keep it secret till the beginning of the Winter.
The present Managers of our little ecclesiastical affairs are of opinion that I should publish the Lectures I delivered in the first two Years; and I have taken their advice as to the time and manner of publication.
If, in the Intervals of your more important business, you can attend to such an affair as this, and will procure me any subscribers, I shall be much obliged to you. If not, you will be so good as to leave those Proposals which are signed at Mr. Pissot’s Bookseller, who will probably have some of my Proposals to return in April or May.
I am afraid it is in vain to ask for that little moral work which you had thoughts of finishing when you left England; to which there was not much to be done; and which you wished to have distributed with the Liturgy at the Chapel. It was written in a little Pocket-Book. If you could send it it would be very acceptable and useful to many people here. I am Sir with great regard your much obliged humble Servant
D Williams
I have sent 20 Proposals signed.
 
Addressed: Dr. Franklin
Endorsed: D. Williams, Revd. Subscription Sept. 4 1778
